DETAILED ACTION
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  “…a tubing section deployed downhole in a wellbore…” should read as “…a tubing section deployed downhole in [[a]] the wellbore…”.  Appropriate correction is required.

Claim 16, line 5 is objected to because of the following informalities:  “…selectively operating the valve system via via a pair of hydraulic control…” should read as “…selectively operating the valve system via [[via]] a pair of hydraulic control…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-6, 9-12, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US Publication 2006/0021757 A1; herein “Patel”).

	In regards to claim 1, Patel discloses: A system (as disclosed introduced in at least abstract and figure 1) for use in a well (at least 10), comprising: 
	a tubing section (of at least 18) deployed downhole in the wellbore (at least paragraphs [0012-0013] and figure 1 introduces for the tubing 18 to be deployed in the wellbore 10), the tubing section having an internal flow passage exposed to well fluids (at least paragraph [0012] introduces “A tubing 18, which may comprise production, drilling, or coiled tubing, is deployed in the wellbore 10”); 
	a valve system coupled with the tubing section (as disclosed in at least abstract, paragraphs [0005, 0012-0023], and figures 1-2) and comprising a formation isolation valve (at least 50) and a circulating valve (at least 22) operatively coupled together by a mechanical linkage (at least the intermediate sub of tubing 18 between elements 50 and 22, as shown in at least figure 1), the formation isolation valve controlling flow along the internal flow passage (at least paragraphs [0012-0023] and figures 1-2 introduces for element 50 to comprise of a flapper valve; “a cross-flow prevention valve 50 that is incorporated into the overall system 5 and prevents the flow between formations 14, 16 when the wellbore 10 is shut-in”) and the circulating valve controlling flow between the internal flow passage and an exterior of the valve system (at least paragraphs [0012-0023] and figures 1-2 introduces for element 22 to comprise of a sleeve valve; “…valve 22 is attached to the tubing 18 to control the flow from formation 16”); and 
	a pair of hydraulic control lines (at least 21 and 23) in fluid communication with the valve system (at least paragraphs [0012-0023] introduces “…the flow control valves 20, 22 are hydraulically activated via a hydraulic control line 21, 23”; “Control line 21 is in fluid communication with chamber 58 through the exterior of mandrel 51”), wherein the valve system is selectively shiftable via the pair of hydraulic control lines between a first position having the isolation valve open and the circulating valve closed, a second position having the isolation valve closed and the circulating valve closed, and a third position having the isolation valve closed and the circulating valve open (at least paragraphs [0012-0023] introduces for the hydraulic control lines 21, 23 to have the capability of selectively shifting the valve system to meet the different open/close position combinations since elements 21, 23 can be individually controlled).

	In regards to claim 4, Patel further discloses: wherein the formation isolation valve comprises a ball valve (at least paragraph [0028] introduces “While a flapper type valve is illustrated herein, it is understood that many other types of valve may be used in place of the flapper type valve. For instance, cross-flow prevention valve 50 may also comprise a sleeve valve, a ball valve, or a disc valve, among others”).

	In regards to claim 5, Patel further discloses: wherein the circulating valve comprises a sliding sleeve valve (at least paragraph [0013] introduces “The valves 20, 22 may be a sleeve valve, a disc valve, a flapper valve, or a ball valve, among others”).

	In regards to claim 6, Patel further discloses: wherein the formation isolation valve comprises a ball valve (at least paragraph [0028] introduces “While a flapper type valve is illustrated herein, it is understood that many other types of valve may be used in place of the flapper type valve. For instance, cross-flow prevention valve 50 may also comprise a sleeve valve, a ball valve, or a disc valve, among others”).

	In regards to claim 9, Patel further discloses: wherein the valve system comprises a shiftable mandrel (at least 54, 60) which may be shifted back and forth via hydraulic inputs applied through the pair of hydraulic control lines (at least paragraphs [0019-002] introduces “Control line 21 is in fluid communication with chamber 58 through the exterior of mandrel 51. Activator 54 preferably comprises a flow tube 60 slidably disposed within mandrel 51. Flapper 52 is hingedly connected to mandrel 51 so that it can pivot between an open position (see right side of FIG. 2) and a closed position (see left side of FIG. 2). Flapper 52 is constructed so that it is internally biased to the closed position (left side of FIG. 2) absent application of external force. In the open position, flapper 52 is housed within an opening 67 of mandrel 51. Flow tube 60 is slidable between a position that pivots flapper 52 to the open position (left side of FIG. 2) and a position that pivots flapper 52 to the closed position (right side of FIG. 2)”).

	In regards to claim 10, Patel discloses: A system (as disclosed introduced in at least abstract and figure 1) for use in a well (at least 10), comprising: 
	an upper completion (as illustrated in figure 1 below) and a shifting tool attached to a lower end of the upper completion (as illustrated in figure 1 below), the shifting tool being mechanically engageable with a combined formation isolation valve (at least 50; at least paragraphs [0012-0023] and figures 1-2 introduces for element 50 to comprise of a flapper valve; “a cross-flow prevention valve 50 that is incorporated into the overall system 5 and prevents the flow between formations 14, 16 when the wellbore 10 is shut-in”) and circulating valve (at least 22; at least paragraphs [0012-0023] and figures 1-2 introduces for element 22 to comprise of a sleeve valve; “…valve 22 is attached to the tubing 18 to control the flow from formation 16”), the shifting tool being operable to selectively mechanically shift the combined formation isolation valve and circulating valve between a first position having the isolation valve open and the circulating valve closed, a second position having the isolation valve closed and the circulating valve closed, and a third position having the isolation valve closed and the circulating valve open (at least paragraphs [0012-0023] introduces for the hydraulic control lines 21, 23 to have the capability of selectively shifting the valve system to meet the different open/close position combinations since elements 21, 23 can be individually controlled).

    PNG
    media_image1.png
    844
    781
    media_image1.png
    Greyscale

	
	In regards to claim 11, Patel further discloses: wherein the formation isolation valve comprises a ball valve (at least paragraph [0028] introduces “While a flapper type valve is illustrated herein, it is understood that many other types of valve may be used in place of the flapper type valve. For instance, cross-flow prevention valve 50 may also comprise a sleeve valve, a ball valve, or a disc valve, among others”).

	In regards to claim 12, Patel further discloses: wherein the shifting tool comprises a hydraulic shifting tool (at least paragraphs [0012-0023] introduces “…the flow control valves 20, 22 are hydraulically activated via a hydraulic control line 21, 23”; “Control line 21 is in fluid communication with chamber 58 through the exterior of mandrel 51”).

	In regards to claim 14, Patel further discloses: wherein the shifting tool is retrievable with the upper completion from a borehole (Examiner notes that if the wellbore apparatus can be introduced within the borehole 10, it can have the capability of being removed from the borehole in a similar manner).

	In regards to claim 15, Patel further discloses: wherein the shifting tool may be run into a borehole with the upper completion (at least paragraphs [0012-0023] and figure 1 introduces the shifting tool being run into the borehole 10 to conduct wellbore operations).

	In regards to claim 16, Patel discloses: A method (as disclosed in at least paragraphs [0012-0023] and claims 19-23), comprising: 
	providing a valve system (as disclosed in at least abstract, paragraphs [0005, 0012-0023], and figures 1-2) with a formation isolation valve (at least 50) and a circulating valve (at least 22); 
	deploying the valve system downhole into a wellbore (at least paragraphs [0012-0013] and figure 1 introduces for the tubing 18 to be deployed in the wellbore 10) on a tubing section (of at least 18, as shown in at least figure 1); and 
	selectively operating the valve system via a pair of hydraulic control lines (at least 21 and 23; at least paragraphs [0012-0023] introduces “…the flow control valves 20, 22 are hydraulically activated via a hydraulic control line 21, 23”; “Control line 21 is in fluid communication with chamber 58 through the exterior of mandrel 51”) to one of a first position having the isolation valve open and the circulating valve closed, a second position having the isolation valve closed and the circulating valve closed, and a third position having the isolation valve closed and the circulating valve open (at least paragraph [0022] introduces “This position is maintained, and cross-flow between formations 14, 16 is therefore prevented, when flapper 52 is in this closed position, regardless of the state of flow valves 20, 22 and even if flow valves 20, 22 are both in an open position”).

	In regards to claim 17, Patel further discloses: coupling the formation isolation valve with the circulating valve via a mechanical linkage (at least the intermediate sub of tubing 18 between elements 50 and 22, as shown in at least figure 1).

	In regards to claim 20, Patel further discloses: wherein operating comprises operating the formation isolation valve and the circulating valve with an integrated shifting tool mounted to an upper completion (as illustrated in figure 1 below).

    PNG
    media_image1.png
    844
    781
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US Publication 2006/0021757 A1; herein “Patel”) in view of Buyers et al. (US Publication 2013/0213644 A1; herein “Buyers”).

In regards to claim 13, Patel discloses claim 10 above.
However, Patel appears to be silent in regards to: wherein the shifting tool comprises an electric shifting tool.
The teachings of Buyers introduce a downhole valve apparatus for controlling fluid flow within the borehole. Buyers discloses that a shifting tool can be electric (at least paragraphs [0006, 0074, 0081] and figure 2 introduces “valves may be installed in a well with surface control being provided by means of electric cables, hydraulic control lines or other means. Most smart well systems require a physical link from the bottom of the well or the valve apparatus to surface in order to provide hydraulic contact, electrical contact or both”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Patel to include the teachings of Buyers, by modifying the shifting tool taught by Patel to include for an electric shifting tool taught by Buyers in light of simple substitution of a known valve control mechanism since Buyers expressly teaches that multiple downhole valve control mechanisms (e.g. hydraulic, electric, etc.) are known alternatives (further supported by MPEP 2143, section I, subsection B). 
	
Allowable Subject Matter
Claims 2-3, 7-8, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676